People v King (2016 NY Slip Op 02111)





People v King


2016 NY Slip Op 02111


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-11045
 (Ind. No. 13-00515)

[*1]The People of the State of New York, respondent,
vChristopher King, appellant.


Marianne Karas, Thornwood, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Adrienne M. Chapoulie and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered November 4, 2013, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. By decision and order dated June 17, 2015, this Court remitted the matter to the County Court, Westchester County, for a hearing on the defendant's motion to withdraw his plea of guilty, for which the defendant would be appointed new counsel, and for a new determination of the motion thereafter, and the appeal was held in abeyance in the interim (see People v King, 129 AD3d 992). The County Court has filed its report.
ORDERED that the judgment is affirmed.
In a prior decision and order, this Court concluded that the defendant's right to counsel was adversely affected when his attorney took a position adverse to his on his pro se motion to withdraw his plea of guilty (see People v King, 129 AD3d 992). The matter was remitted to the County Court for a hearing on the defendant's motion to withdraw his plea of guilty, for which the defendant would be appointed new counsel, and for a new determination of the motion thereafter. At the hearing upon remittitur, the defendant, through his new counsel, withdrew his motion to withdraw his plea of guilty. Since that motion has been withdrawn, the defendant's contentions in connection with that motion have been rendered academic. Upon our review of the defendant's brief on appeal, we find no other basis for reversal. Accordingly, we affirm the judgment.
DILLON, J.P., LEVENTHAL, ROMAN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court